Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on September 28, 2020 is acknowledged.
Claims 3-5, 9, 12, 13 and 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 7,8, 10, 11, 15, and 20 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Fan 2013/0112841 in view of Patterson et al. (Patterson) 10,703,286. Fan discloses a tool assembly, comprising: a base member (10); a first beam member (23) rotatably connected to the base member (10) and rotatable about a second rotation axis; and a second beam member (24) rotatably connected to the first beam member (23) and rotatable about a third rotation axis, the third rotation axis intersecting the second rotation axis when viewed in a direction parallel to the third rotation axis; the sliding tool assembly according to claim 1, wherein the first beam member (23) has a cavity (231) configured to receive the second beam (24) member to facilitate collapsing the sliding tool assembly for storage; the sliding tool assembly according to claim 1, wherein the third rotation axis is substantially perpendicular to the second rotation axis; the sliding tool assembly according to claim 1, wherein a locking member (30) is configured to be received by the first and second beam members to lock the second beam member (24) to the first beam member (23) to substantially prevent movement of the second beam member with respect to the first beam member; a tool assembly for a vehicle, comprising: a vehicle body structure (61) ; a base member (10)  a first beam member (23) rotatably connected to the base member (10) and rotatable about a second rotation axis; and a second beam member (24) rotatably connected to the first beam member (23) and rotatable about a third rotation axis, the third rotation axis intersecting the second rotation axis when viewed in a direction parallel to the third rotation axis; the second beam member (24) is configured to be rotatable into a cavity (231) of the first beam member (23) to collapse the tool 
          
    PNG
    media_image1.png
    728
    421
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    679
    422
    media_image2.png
    Greyscale


Patterson discloses that it is known to have the base member (68 or 114) rotatably connected to a sliding member (72/74) and rotatable about a first rotation axis, the first rotation axis being configured to extend through the first accessory track; wherein the base member is configured to be rotatable to a position in which the first beam member is parallel to the accessory track, a sliding member (72/74) configured to be slidably connected to a first accessory track (48); a first accessory track (48) connected to the body structure (16).
[AltContent: rect][AltContent: arrow][AltContent: textbox (first rotation axis)][AltContent: arrow][AltContent: textbox (1st track accessory     sliding member   base member)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                     
    PNG
    media_image3.png
    473
    627
    media_image3.png
    Greyscale


Claims 1, 2, 7, 8, 10, 11, 15, and 20 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Fan 2013/0112841 in view of Peterson 7,874,774. Fan discloses a tool assembly, comprising: a base member (10); a first beam member (23) rotatably connected to the base member (10) and rotatable about a second rotation axis; and a second beam member (24) rotatably connected to the first beam member (23) and rotatable about a third rotation axis, the third rotation axis intersecting the second rotation axis when viewed in a direction parallel to the third 
          
    PNG
    media_image1.png
    728
    421
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    679
    422
    media_image2.png
    Greyscale

                      
Peterson discloses that it is known to have the base member (40) rotatably connected to a sliding member (46/70) and rotatable about a first rotation axis, the first rotation axis being configured to extend through the first accessory track; wherein the base member is configured to be rotatable to a position in which the first beam member is parallel to the accessory track, a sliding member (46/70) configured to be slidably connected to a first accessory track (12); a first accessory track (12) connected to the body structure (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to have included a base member rotatably connected to a sliding member and rotatable about a first rotation axis; the first rotation axis being configured to extend through the first accessory track 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631